Citation Nr: 1604792	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an upper respiratory infection.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for coronary artery disease.

9.  Entitlement to service connection for a urinary tract infection.

10.  Entitlement to a temporary total rating due to hospitalization in excess of 21 days for treatment of a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied service connection for a left knee disability.

2.  The evidence associated with the claims file subsequent to the May 2004  decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  A left knee disability was not manifested in service, and is not shown to be related to service.

4.  An upper respiratory tract infection was not manifested in service, and is not shown to be related to service.

5.  Diabetes mellitus was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.

6.  Hypertension was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

7.  A urinary tract infection was not manifested in service, and is not shown to be related to service.

8.  Coronary artery disease was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.

9.  The Veteran is not service-connected for any disabilities.

10.  The Veteran was not hospitalized in excess of 21 days for treatment or observation of a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 2004 decision that denied a claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  The criteria for service connection for an upper respiratory infection are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a urinary tract infection are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for coronary artery disease are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria for a temporary total rating for hospitalization in excess of 21 days have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2009 and January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the  January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims of entitlement to service connection for a left knee disability and upper respiratory infection, which are found to be adequate.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim for service connection for diabetes mellitus, hypertension, urinary tract infection, and coronary artery disease.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A review of the record shows that there is no competent evidence of record establishing that the Veteran was diagnosed as having diabetes mellitus, hypertension, a urinary tract infection, and/or coronary artery disease in service.  There is also no competent medical evidence establishing that any of these claimed disabilities is etiologically related to his service.  The Veteran's service treatment records do not report any treatment of diabetes mellitus, hypertension, urinary tract infection, or coronary artery disease.  Consideration has been given to the Veteran's argument that a comparison of laboratory findings and body weight made at enlistment and discharge shows that there was a change in the Veteran's physical and internal systems.  However, despite the fact that the Veteran lacks the competency to render such a medical opinion, the Board notes there was only a three pound weight differential, and that urinalysis, serology, and chest X-rays were all negative at enlistment and discharge.  In short, elements (2), (3), and (4) of McClendon have not been met.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A May 2004 rating decision denied service connection for a left knee disability, based on a finding of no permanent residual or chronic disability.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the May 2004 rating decision included the Veteran's service medical records and claim for service connection.

The pertinent evidence of record that has been received since the unappealed rating decision includes October 2000 private treatment records addressing a post-service knee surgery and a December 2012 VA examination report addressing the Veteran's in-service left knee effusion and providing a current knee diagnosis.

The evidence received since the May 2004 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for a left knee disability is warranted because new and material evidence has been presented.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Left Knee Disability and Upper Respiratory Infection

The Veteran contends that a left knee disability and an upper respiratory tract infection are the result of service.

A review of the service medical records shows a notation of upper respiratory infection in January 1968 and a notation of a left knee effusion in August 1968.  The April 1969 service separation examination shows that his lower extremities, other musculoskeletal systems, and lungs and chest were evaluated as clinically normal.  In addition, in the report of medical history at separation, the Veteran wrote that he was in good health.

Private medical records from October 2000 show that the Veteran complained of left knee pain after a post-service work-related injury.  An October 2000 x-ray of the left knee had the impression of no acute fracture.  The x-ray report indicated old injury to the medial collateral ligament and possibly the quadriceps tendon.  He was found to have a complete quadriceps tendon rupture which was repaired by surgery.  

VA medical records in August 2008 note that the Veteran reported reinjuring his left knee by slipping in the back of a wet truck subsequent to his in-service injury.  A January 2010 x-ray showed no definite gross effusions.  A March 2010 X-ray evaluation showed tricompartmental degenerative joint disease bilaterally.   

VA treatment record from August 2008 to November 2013 are negative for complaints, findings, symptoms, or a diagnosis of an upper respiratory infection. 

The Board finds that it cannot be concluded that a chronic left knee disability was shown in service.  While there was notation of a left knee effusion in service, the April 1969 separation examination found no clinical abnormalities of the knee, nor did the Veteran complain of any left knee symptoms at that time.  In addition, arthritis was not shown in service or shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

There is also no competent medical evidence or opinion that any diagnosed left knee disability is related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  On VA examination in December 2012, the examiner noted a review of the claims file and diagnosis of bilateral degenerative joint disease.  The examiner noted the in-service notation of left knee effusion and the Veteran's post-service work-related knee injury and subsequent surgery.  The examiner opined that degenerative joint disease of both knee is less likely as not related to the inservice left knee effusion and more likely as not related to the worker's compensation injury requiring surgery.  The examiner supported this conclusion by stating that one effusion does not cause current degenerative joint disease.

With respect to the upper respiratory tract infection, the Board finds that the in-service manifestation is acute and has resolved.  The most persuasive evidence of record shows no post-service upper respiratory tract infection.  

On VA examination in December 2012, the examiner noted a review of the claims file.  Reference was made to the single incident of upper respiratory infection in the service medical records and diagnosed rhinitis.  The examiner opined that current allergic rhinitis for which the Veteran uses Zyrtec is less likely as not related to the one-time upper respiratory tract infection in the service.  The examiner also opined that any current upper respiratory tract infection is less likely as not related to his current complaints.  The examiner supported these conclusions noting there is no evidence to link current rhinitis to the single upper respiratory infection in service.  The examiner noted the Veteran has no other upper respiratory tract infection now.

As a lay person, the Veteran is competent to report on that within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, he has reported pain in the left knee, but he has not reported any symptoms such as pain or difficulty breathing referable an upper respiratory tract infection..  

In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide medical opinion on the etiology of a left knee disability.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that any left knee disability is related to active service.  The Veteran has not presented any competent evidence relating any left knee disability to service.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service.

Moreover, the Veteran is not competent to provide a diagnosis referable to the underlying pathology of an upper respiratory infection.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a medical finding of pathology related to an upper respiratory infection, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not submitted any objective medical evidence that shows that there is any diagnosed upper respiratory infection during the appeal period other than allergic rhinitis, which has been discussed above.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connections for a left knee disability and an upper respiratory infection and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Hypertension, Coronary Artery Disease, and Urinary Tract Infection

The service medical records are negative for any indication, complaints, treatment, or diagnosis for blood sugar problems, diabetes mellitus, heart problems, high blood pressure, or urinary tract infection in service.  

His April 1969 service discharge examination showed a normal clinical evaluation.  There is likewise no evidence of record that diabetes mellitus, hypertension, or coronary artery disease manifested within one year of separation from active service.  Instead, a review of the private and VA treatment records indicates that the Veteran was diagnosed with those disabilities many years following service separation.  Therefore, a presumption of service connection as a chronic disease is not warranted.  38 C.F.R. § 3.309(a).

As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's diabetes mellitus, hypertension, coronary artery disease, or urinary tract infection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, there is no evidence of record indicating that the Veteran had any of the claimed disabilities during service or for many years after service.  Nor is there any competent medical evidence of record showing that the Veteran's disabilities are related to service.

The Veteran has stated the serology and microscopic laboratory findings on his service separation examination show physical and internal changes when compared to his enlistment examination.  Although laypersons are competent to provide opinions on some medical issues, the specific disabilities in this case, diabetes mellitus hypertension, coronary artery disease, and urinary tract infection, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus, hypertension, coronary artery disease, and a urinary tract infection requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, the laboratory findings the Veteran identified from his service separation examination show negative results.  There was also only a three pound weight differential when comparing his weight at enlistment versus his weight at discharge.

Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for diabetes mellitus hypertension, coronary artery disease, and urinary tract infection.  They are not sufficient to establish any manifestations in service and they are not competent to diagnose diabetes mellitus, hypertension, coronary artery disease, or urinary tract infection and relate them to any event, injury, or disease during service.  The Veteran has not submitted any competent evidence relating any of the claimed disabilities to service or to any disease, injury, or event during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus, hypertension, coronary artery disease, and urinary tract infection and those claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Rating

The Veteran contends that a temporary total rating is warranted based upon hospitalization on a hospitalization.  A September 2010 VA medical center discharge summary shows the Veteran was admitted to their rehabilitation center on August 20, 2010 with a prior medical history of retroperitoneal hemorrhage, hypertension, diabetes mellitus, chronic kidney disease, hyperlipidemia, depression, gout, deep venous thromboses, and multiple urinary tract infections.  His diagnosis upon discharge was hypertension, diabetes mellitus, chronic kidney disease, gout, and hyperlipidemia.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015).  

If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

The Veteran is not service-connected for any disability.  Based on the foregoing, the Board cannot find that the Veteran was admitted to an inpatient program for a service-connected disability because records clearly fail to show any inpatient treatment for a service-connected disability.  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for a temporary total evaluation due to VA hospital treatment in excess of 21 days, the claim is without legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and to that extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for an upper respiratory infection is denied. 

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for a urinary tract infection is denied.

Entitlement to a temporary total rating due to hospitalization in excess of 21 days for treatment of a service-connected disability is denied.

REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran did not appear for an audio examination scheduled in May 2010.  Then, in June 2010, the Veteran indicated that he no longer wished to be scheduled for any pending VA examinations.  In a January 2016 brief, the Veteran's representative indicated that the Veteran's hospitalization was close in time to the scheduled VA examination and requested a new examination be scheduled.  As the Veteran has demonstrated a willingness to attend a VA examination, the Board finds that a remand is necessary to address the etiology of the claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss disability and tinnitus.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

Is at least as likely as not (50 percent probability or more) that bilateral hearing loss or tinnitus had its onset in service or within one year of separation from service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology.  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


